DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
It is noted that Primary Examiner Kim is now in charge of prosecuting this present application from now on.
Applicant’s arguments, see p. 9 – 11 of the Applicant’s Remarks, filed on 6/28/2022, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
4. 	It is noted that there is a copending application (application serial number: 17/252,052), which has double patenting issue, resulting in, therefore, this Action being the second Non-Final Rejection.
Drawings
The drawings were received on 6/28/2022.  These drawings are acceptable.
Specification
Amended Abstract filed on 6/28/2022 is ok to enter.
Amended Specification filed on 6/28/2022 is ok to enter.
Double Patenting
Claims 1 – 2 and 11 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 11 – 27 of U.S. Patent No. 17/252,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are anticipated by the claims of the copending application.
Allowable Subject Matter
Claims 1 – 2 and 11 – 27 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
See the allowable subject matter indicated in Non-Final Rejection mailed on 3/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884